Citation Nr: 1712767	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for low back disorder, spondylolysis of L-5,  prior to August 1, 2011 and in excess of 40 percent thereafter.

2. Entitlement to an effective date prior to August 1, 2011 for the 40 percent disability rating for low back disorder, spondylolysis of L-5.

3. Entitlement to a rating in excess of 10 percent for fracture of left elbow with arthritis and decreased grip and sensory loss.

4. Entitlement to a total disability rating based upon individual unemployablity (TDIU) prior to June 2014.

5. Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.



REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to September 1975 and periods of active duty for training (ACDUTRA) including from April 25, 1987, to May 9, 1987.

The appeal of the Veteran's claim for an increased rating for low back disorder, spondylolysis of L-5, and for an earlier effective date for the increased 40 percent rating comes before the Board from February 2008 and September 2011 rating decisions by the RO in Baltimore, Maryland.  

The September 2011 rating decision also denied entitlement to TDIU.  The Board notes that the narrative portion of a June 2014 rating decision indicates that TDIU should be granted effective June 10, 2014, and a separate undated notification letter advised the Veteran of this grant.  

The appeal of the Veteran's claim for an increased initial rating for left knee degenerative arthritis comes from a May 2015 rating decision by the RO in Baltimore, Maryland which implemented the Board's grant of service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this case, a remand is required to afford the Veteran a Board hearing.

In March 2015, the Board remanded the claims for an increased evaluation for a left elbow disorder, an increased evaluation for a low back disorder, entitlement to an earlier effective date for a 40 percent rating for a low back disorder, and entitlement to a TDIU for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238.  Specifically, the Board noted that after the September 2011 rating decision, the Veteran expressed disagreement with the determinations in November 2011.  

On remand, a statement of the case was issued in October 2016.  The Veteran timely filed a Substantive Appeal in November 2016.  On this November 2016 Substantive Appeal, the Veteran requested a videoconference hearing.  The Veteran has not yet been afforded his requested hearing.  As videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

A remand is also required for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

In a May 2015 rating decision, the RO effectuated the Board's March 2015 grant of service connection for a left knee disability, establishing a 10 percent disability rating.  In August 2015 the Veteran filed a notice of disagreement with that decision.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, the AOJ should issue the required SOC.  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board via videoconference.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

2. Send the Veteran a Statement of the Case concerning his claim for an initial rating in excess of 10 percent for left knee degenerative arthritis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




